Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action Number: 18-cv-02525-WYD-NYW

   GENSCAPE, INC.,

          Plaintiff,
   v.

   LIVE POWER INTELLIGENCE COMPANY NA, LLC, and
   WILLIAM P. TOWNSEND,

          Defendants.


                     DEFENDANTS’ REPLY IN SUPPORT OF THEIR
               RULE 12(b)(6) MOTION TO DISMISS COMPLAINT (ECF No. 15)


                                          INTRODUCTION

          A plaintiff “must allege enough factual matter, taken as true, to make [its] ‘claim to relief

   . . . plausible on its face.’” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quoting

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Genscape fails this requirement and its

   Complaint should be dismissed.

          Genscape seeks to drag Live Power and its CEO, Townsend, through another round of

   litigation based on a naked, conclusory allegation that Live Power “has misappropriated and

   misused Genscape’s trade secrets and confidential information by using Townsend’s detailed

   knowledge of Genscape’s trade secrets and confidential information.” ECF No. 1, ¶25.

   Genscape’s Complaint, however, offers no factual matter plausibly showing that either Live

   Power or Townsend have engaged in any misappropriation or misconduct. The Complaint

   describes no “methods,” “strategies,” “knowledge,” or “capabilities” protectable as trade secrets
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 2 of 11




   and identifies no facts from which the Court could infer any plausible misconduct. And because

   Genscape claims it learned of “vast” acts of wrongdoing through discovery in its first case

   against Live Power, Genscape Intangible Holding, Inc. et al. v. Live Power Intel. Co. NA, LLC,

   No. 1:17-cv-02452-PAB-KMT (D. Colo.) (“Genscape I”), it cannot rely on “information and

   belief” allegations to support its claims here.

          Townsend left Genscape in February 2015, four years ago, and did not begin working for

   Live Power until January 2017, two years after leaving Genscape. Genscape has had years to

   uncover facts that would substantiate its claims, including eight months of discovery into the

   same alleged misuse of “confidential information” at issue in Genscape I. Yet, despite having

   every opportunity and incentive to do so, first in Genscape I and now here, Genscape offers no

   facts to support its conclusory allegations of wrongdoing. Defendants, therefore, ask the Court

   to dismiss Genscape’s inadequate Complaint with prejudice.

                                              ARGUMENT

   A.     Genscape Fails To Allege A Plausible Claim Of Trade Secret Misappropriation.

          1.      The Complaint fails to allege protectable trade secrets.

          Genscape does not dispute that a party alleging trade secret misappropriation must allege

   facts “with sufficient particularity to identify the existence of its claimed trade secrets.”

   International Acad. of Bus. & Fin. Mgmt., Ltd. v. Mentz, No. 12-cv-00463-CMA-BNB, 2013 WL

   212640, at *9 (D. Colo. Jan. 18, 2013) (quotation omitted). To avoid dismissal of its trade secret

   claims, Genscape argues that Defendants’ motion “misleadingly” excised phrases from the

   Complaint’s trade secret descriptions. ECF No. 31 at 4. This argument fails.




                                                      2
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 3 of 11




          To begin with, the argument primarily concerns only one of the alleged trade secrets, the

   “methods and strategies for identifying the most important power plants and transmission lines to

   monitor and finding the optimal locations adjacent to those plants and lines for the placement of

   its sensors,” which Defendants did not excise but quoted at page 3 of the motion. ECF No. 15

   at 3 (quoting ECF No. 1 ¶ 17(A)). Moreover, the “additional details” cited in Genscape’s

   response—“analyzing market demand for particular energy market related data, assessing

   specific customer data and requests, and performing technical feasibility analyses,” ECF No. 31

   at 4 (emphasis added)—do not suggest any protectable trade secret. General business activities

   like analyzing market demand, assessing customer data, and performing technical analyses are

   not trade secrets. I Can’t Believe It’s Yogurt v. Gunn, No. Civ.A. 94–OK–2109–TL, 1997 WL

   599391, at *22 (D. Colo. 1997) (UTSA does not protect known business procedures).

          Genscape also argues, incorrectly, that its allegations are more detailed than those

   deemed sufficient in Bite Tech, Inc. v. X2 Impact, Inc., No. C12-1267RSM, 2012 WL 13018749

   (W.D. Wash. Dec. 21, 2012). ECF No. 31, at 5. The allegations in Bite Tech, however, were

   deemed sufficient only because they contained a “factual basis” describing the “technology” at

   issue. See 2012 WL 13018749, at *3 (“X2’s description of the trade secret sufficiently identifies

   that the technology in question is X2’s impact sensing technology, which was the basis of the

   [parties’ Technology Licensing Agreement].”) Genscape’s Complaint, by contrast, contains no

   factual detail at all describing any protectable methods, strategies, knowledge, or capabilities.

          Nor do Genscape’s other cases help its argument. In Zimmer Spine, Inc. v. EBI, LLC, No.

   10-cv-03112-LTB-CBS, 2011 WL 4089535 (D. Colo. Sep. 14, 2011), the court found the factual

   allegations in the amended complaint, “when viewed in the whole,” sufficient to describe the



                                                    3
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 4 of 11




   claimed trade secrets. Id. at *9. The amended complaint alleged that the defendant had asked

   the plaintiff’s “sales personnel what business they thought they could ‘steal away’ from” the

   plaintiff, and had obtained the plaintiff’s lists of actual and potential customers, customer

   preference data, customer account status, product costs, and technical information about product

   specifications, designs, techniques, and new products. Id. at *1, 8. These allegations are far

   more detailed than Genscape’s undefined methods, strategies, knowledge, and capabilities.

          Likewise, the compliant in Cocona, Inc. v. Singtex Indus. Co., No. 14-CV-01593-MJW,

   2014 WL 5072730 (D. Colo. Oct. 9, 2014), contained detailed factual allegations concerning the

   parties’ contract under which the defendant agreed to use the plaintiff’s “proprietary production

   methods,” the plaintiff’s instruction to the defendant as to “how to manufacture yarns that

   incorporated active particles,” and the defendant’s agreement that it was “receiving confidential

   and proprietary information” from the plaintiff. Id. at *11-12. Genscape’s Complaint here

   contains no similar factual detail.

          2.      The Complaint fails to allege any plausible misuse or misappropriation.

          In response to Defendants’ arguments concerning the lack of factual matter to support

   Genscape’s bald allegations of misappropriation, Genscape merely points back to the conclusory

   allegations in its Complaint. ECF No. 31 at 7. Genscape’s Complaint, however, relies on

   precisely the type of conclusory allegations that the Supreme Court has said are insufficient to

   state a claim under the Federal Rules.

          “A claim has facial plausibility when the plaintiff pleads factual content that allows the

   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added). Here, paragraph 26 of the



                                                     4
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 5 of 11




   Complaint merely repeats the list of alleged trade secrets found at paragraph 17 of the Complaint

   and alleges, “on information and belief,” that Defendants have misappropriated and misused

   them. See ECF No. 1 ¶¶ 17A-F and 26A-F. The Complaint contains no factual allegations of

   misuse or misappropriation by Defendants that would raise Genscape’s right to relief “above the

   speculative level.” See Twombly, 550 U.S. at 555.

          Nor can Genscape rely on “information and belief” allegations to state a claim. The

   Iqbal/Twombly plausibility standard allows pleading on information and belief only “where the

   facts are peculiarly within the possession and control of the defendant.” Wellons, Inc. v. Eagle

   Valley Clean Energy, LLC, No. 15-cv-01252-RBJ, 2015 WL 7450420, at *2 (D. Colo. Nov. 24,

   2015). It “is not an appropriate form of pleading if the matter is within the personal knowledge

   of the pleader or ‘presumptively’ within his knowledge.” 5 Charles Alan Wright et al., Federal

   Practice & Procedure Civil § 1224 (3d ed., Sep. 2018 update), quoted in Carrado v. Daimler

   AG, No. 17-cv-3080-WJM-SKC, 2018 WL 4565562, at *6 (D. Colo. Sep. 24, 2018).

          Here, Genscape claims to possess facts showing “vast” trade secret misuse by Defendants

   that it learned in Genscape I. ECF No. 31 at 3. In explaining why it walked away from its patent

   and tortious interference claims in that case, Genscape states that it “discovered that Defendants’

   misconduct was much more vast than it previously knew, and that Defendants have been

   misusing ‘Genscape’s trade secrets and other confidential information to put [Live Power] in a

   position in the energy-data market that it ha[s] not earned through its own time and effort.’” Id.

   (emphasis added). By Genscape’s own admission, therefore, the purported facts are not

   “peculiarly within” Defendants’ possession and control. Accordingly, Genscape cannot rely on

   “information and belief” allegations to state a claim.



                                                    5
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 6 of 11




           After months of discovery, Genscape should be able to plead facts demonstrating what it

   learned in Genscape I that would support its conclusory allegations of trade secret misuse in this

   case. Yet nowhere in Genscape’s Complaint (or in its response brief) does Genscape offer any

   factual support for its claims.1

           Genscape also argues that it has “directly alleged” misappropriation in two instances.

   ECF No. 31 at 7. Whatever Genscape means by “directly alleged,” neither instance satisfies

   Genscape’s pleading obligations.

           First, the tag-along allegation in paragraph 26C of the Complaint—that Live Power’s

   “calibration process closely mirrors Genscape’s own process”—fails to state a claim. To plead

   trade secret claims against Defendants, Genscape must allege, among other things, that

   Townsend acquired knowledge of a trade secret and that Live Power knew the trade secret was

   acquired or disclosed improperly. See 18 U.S.C. § 1839(5); RE/MAX, LLC, 295 F. Supp. 3d

   at 1173. Here, the Complaint does not include any “calibration process” in the list of Genscape’s

   alleged trade secrets and does not allege that Townsend ever acquired knowledge of any

   calibration process. ECF No. 1 ¶ 17, see also id. ¶¶ 15-17. Because Genscape does not allege

   (and could not in good faith allege) that Townsend acquired knowledge of Genscape’s alleged

   calibration process, the Complaint fails to state a claim of misappropriation of this purported

   trade secret.

   1
     Genscape’s assertion that Live Power “refused to consent” to a further amended complaint in
   Genscape I is also not accurate. ECF No. 31 at 3. Genscape contacted Live Power in August
   2018 to advise that it was considering amending its complaint in Genscape I a second time.
   When Live Power asked for an explanation of the basis for the amendment, Genscape refused to
   provide one. Live Power then advised Genscape that, without some understanding of
   Genscape’s purported basis for wanting to amend its complaint a second time, Live Power could
   not reasonably confer on the matter. Genscape then dropped the case without further discussion.



                                                    6
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 7 of 11




          Second, Genscape’s allegation that Defendants have used Genscape’s trade secrets “to

   target specific market participants and to undercut Genscape’s pricing” merely states a

   conclusion. See RE/MAX, LLC v. Quicken Loans Inc., 295 F. Supp. 3d 1163, 1175-76 (D. Colo.

   2018) (allegation that defendant used trade secrets “to launch its operations” was conclusory);

   Ultradent Prod., Inc. v. Spectrum Sols. LLC, No. 2:17-CV-890, 2018 WL 324868, at *3 (D. Utah

   Jan. 8, 2018) (allegation that defendant used trade secrets “to set up a manufacturing facility”

   was conclusory). Genscape must have some factual basis to believe that Defendants used

   Genscape’s trade secrets to target its customers and undercut its pricing, but offers none.

   Without “facts tending to show that [Defendants] actually did use such information,” the

   Complaint fails to state a claim. See RE/MAX, 295 F. Supp. 3d at 1173.

   B.     Genscape Has Failed to Plead a Claim for Breach of Contract (Count V).

          Genscape’s reliance on Harvey Barnett, Inc. v. Shidler, 338 F.3d 1125 (10th Cir. 2003),

   does not save its contract claim. That case applied Colorado law, id. at 1133, whereas paragraph

   11.1 of Genscape’s agreement calls for application of Kentucky law, ECF No. 1-1 at Page 5 of 7.

   Kentucky courts enforce nondisclosure agreements to prevent the “disclosure of closely guarded

   proprietary information.”    Papa John’s Int’l, Inc. v. Pizza Magia Int’l, LLC, No. CIV.A.

   3:00CV-548-H, 2001 WL 1789379, at *3-4 (W.D. Ky. May 10, 2001). By defining Confidential

   Information to “include[] . . . any . . . information concerning the business of Genscape and

   Genscape’s good will,” ECF No. 1-1 at Page 2 of 7, Genscape’s agreement sweeps too broadly

   and should be deemed unenforceable.

          This claim also fails because, as demonstrated above and in the motion, Genscape pleads

   no facts plausibly showing any breach. The conclusory allegations in Genscape’s Complaint do



                                                    7
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 8 of 11




   not give rise to a plausible inference that Townsend used or disclosed any confidential business

   information or that Genscape suffered any damages. See RE/MAX, 295 F. Supp. 3d at 1173

   (dismissing contract claim for failure to allege facts “leading to a plausible inference” that the

   defendant had used the plaintiff’s confidential business information).

   C.     Genscape’s Remaining State-Law Claims Are Preempted.

          Contrary to Genscape’s arguments, ECF No. 31 at 11, dismissal of the theft, conversion,

   and fiduciary duty claims does not rely on the concept of “field preemption.” The UTSA

   preempts claims “where they are no more than a restatement of the same operative facts which

   would plainly and exclusively spell out only trade secret misappropriation.” Hawg Tools, LLC v.

   Newso Intern’l Energy Servs., Inc., No. 14-cv-02011-REB-MJW, 2015 WL 1064519, at *5 (D.

   Colo. Feb. 23, 2015). Preemption applies “regardless of whether the Plaintiffs demonstrate that

   the information at issue qualifies as a trade secret.” Auto Channel, Inc. v. Speedvision Network,

   LLC, 144 F. Supp. 2d 784, 789 (W.D. Ky. 2001).

          Here, aside from the “trade secrets” listed in paragraph 17, Genscape’s Complaint

   identifies no other “confidential information.” See ECF No. 1 ¶¶ 17A-F, 69-71, 84-86, 90-93,

   96-98, 103-105. Because Genscape alleges only the misuse or misappropriation of alleged

   “trade secrets,” and not any other confidential information, its state law claims “exclusively spell

   out only trade secret misappropriation” and are preempted. See ECF No. 15 at 10-11 (citing

   cases). More specifically, to the extent the information in paragraph 17 of the Complaint

   qualifies as a trade secret, the UTSA preempts any claims alleging misuse or misappropriation of

   the information. See Powell Prods., Inc. v. Marks, 948 F. Supp. 1469, 1475 (D. Colo. 1996)

   (dismissing conversion claim); Virtual Cloud Servs., Inc. v. CH2M Hill, Inc., No. 02-cv-01004,



                                                    8
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 9 of 11




   2006 WL 446077, at *4-5 (D. Colo. Feb. 21, 2006) (dismissing conversion and theft claims);

   Auto Channel, 144 F. Supp. 2d at 793 (dismissing fiduciary duty claim). On the other hand, to

   the extent the information in paragraph 17 does not qualify as a trade secret, then Genscape “has

   no property right” in the information sufficient to support theft or conversion claims. See Powell

   Prods., 948 F. Supp. at 1475; Virtual Cloud Servs., 2006 WL 446077, at *4-5 (holding that “a

   valid property interest” exists only if the information qualifies as a trade secret).

   D.     Genscape Has Failed to Plead Civil Theft.

          Genscape’s response points to no facts in the Complaint or otherwise to show that either

   Townsend or Live Power obtained control over any Genscape property or that they did so with

   the specific intent to deprive Genscape of the benefit of such property permanently.

   E.     Genscape Has Failed to Plead Conversion.

          The Complaint nowhere alleges that Townsend took any “lists” or tangible property when

   he left Genscape four years ago.        Rather, the Complaint alleges only that Townsend had

   “knowledge” of Genscape’s alleged trade secrets. ECF No. 1 ¶¶ 17, 25. The Complaint offers

   no facts remotely similar to the transfer of data to a “personal online cloud storage” account

   alleged in Abbott Labs. v. Finkel, No. 17-cv-00894-CMA, 2017 WL 5517399, at *1 (D. Colo.

   Nov. 17, 2017), or the removal of electronic files alleged in Walshe v. Zabors, 178 F. Supp. 3d

   1071, 1094 (D. Colo. 2016). Nor does the Complaint allege any “wrongful taking” that would

   excuse Genscape’s failure to demand return of its materials. In fact, the Complaint specifically

   alleges that Townsend had “knowledge” of the alleged trade secrets as part of his employment.

   ECF No. 1 ¶ 17; Montgomery Ward & Co., Inc. v. Andrews, 736 P.2d 40, 46 (Colo. App. 1987)

   (demand required where defendant had “lawful possession of the goods in the first place”).



                                                      9
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 10 of 11




    F.     Genscape Has Failed to Plead Breach of Fiduciary Duty.

           The Complaint pleads no facts plausibly showing any breach of fiduciary duty. To avoid

    dismissal, Genscape relies on dicta in Boettcher DTC Bldg. Joint Venture v. Falcon Ventures,

    762 P.2d 788, 790 (Colo. App. 1988), a case by a lessor against its leasing agent. Genscape cites

    no authority that would support fiduciary duty claims against an employee based on conclusory

    allegations of misconduct occurring two years after his employment ended.

    G.     Dismissal Should Be With Prejudice.

           This Court has “authority to dismiss facially deficient claims with prejudice.” Sheldon v.

    Vermonty, 269 F.3d 1202, 1206 (10th Cir. 2001).         It should exercise that authority here.

    Genscape has filed three complaints accusing Live Power and Townsend under various legal

    theories of using Genscape’s “confidential information” unlawfully. ECF No. 1 ¶ 25; Genscape

    I, ECF No. 1, ¶ 26, ECF No. 24 ¶ 36. Genscape walked away from this accusation in Genscape I

    without offering any evidence to support it.     Now on its third Complaint, and despite its

    professed knowledge of “vast” wrongdoing by Defendants, Genscape still offers no factual

    allegations to support its claims. Nor does Genscape’s response offer any hint as to what facts

    Genscape could allege that would save its claims from dismissal. Accordingly, there is no

    reason to believe that any further amendment would be anything but futile, and Genscape’s

    Complaint should be dismissed with prejudice.

                                            CONCLUSION

           Defendants request dismissal of all counts of the Complaint with prejudice.




                                                    10
Case 1:18-cv-02525-WYD-NYW Document 37 Filed 01/25/19 USDC Colorado Page 11 of 11




           Respectfully submitted this 25th day of January, 2019.

                                                 s/ Timothy M. Reynolds
                                                 Timothy M. Reynolds
                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                                 1801 13th Street, Ste. 300
                                                 Boulder, CO 80302
                                                 Telephone: 303-444-5955
                                                 timothy.reynolds@bclplaw.com

                                                 Erin A. Kelly
                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                                 1700 Lincoln Street, Ste. 4100
                                                 Denver, CO 80203
                                                 Telephone: 303-861-7000
                                                 erin.kelly@bclplaw.com

                                                 Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on January 25, 2019, a true and correct copy of the
    foregoing DEFENDANTS’ REPLY IN SUPPORT OF RULE 12(b)(6) MOTION TO
    DISMISS COMPLAINT was filed with the Clerk of Court using the CM/ECF system which
    will service such filing on the following:

    Jessamyn Berniker                              Phillip A. Parrott
    Steven M. Cady                                 Margaret R. Pflueger
    Matthew B. Underwood                           CAMPBELL KILLIN BRITTAN & RAY, LLC
    D. Shayon Ghosh                                270 St. Paul Street, Suite 300
    Amanda M. MacDonald                            Denver, CO 80206
    WILLIAMS AND CONNOLLY LLP                      Phone: (303) 322-3400
    725 12th Street N.W.                           Fax: (303) 322-5800
    Washington, D.C. 20005                         pparrott@ckbrlaw.com
    jberniker@wc.com                               mpflueger@ckbrlaw.com
    scady@wc.com
    munderwood@wc.com
    dghosh@wc.com
    amacdonald@wc.com


                                                   s/ Jennifer Pearce



                                                   11
